Determination of the Appellate Term unanimously affirmed, with costs to the respondent. Apart from other considerations, our conclusion to affirm is strengthened by the fact that in 1949 (L. 1949, eh. 535) the Legislature amended subdivision (b) of section 2 of the Business Rent Law so as to include in the definition of “place of public assembly ” the words “ meeting room ”, thereby indicating that it desired to retain the strict limitations of what constituted places of public assembly. It foEows, therefore, that unless the space occupied by a tenant falls within the precise definitions of what is a place of pubHc assembly the emergency rent law is applicable. Present — Peck, P. J., Cohn, CaEahan, Yan Voorhis and Shientag, JJ. [See post, p. 983.]